Order entered April 25, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00242-CV
                               No. 05-21-00373-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
         Trial Court Cause Nos. 366-53554-2020 and 366-50778-2021

                                     ORDER

      Before the Court is appellee’s April 20, 2022 opposed second motion for a

sixty-day extension of time to file his brief in each of these appeals. Appellee

explains the extension is necessary, in part, because the reporter’s record is

incomplete and he “is in the process of trying to fund” the missing portion.

      We GRANT the motion to the extent we SUSPEND the briefing deadline.

We ORDER appellee to file, no later than May 5, 2022, written verification he has

paid or made arrangements to pay for the missing record. We caution appellee that

failure to comply may result in the appeal being submitted on the record currently

before the Court.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE